By the Court,
DixoN, C. J.
However just and reasonable it might be for the court to compel a sale of the business lot first, and thus save the homestead, if that were the only question, yet we think Bow’s equity to hold his homestead fully countervailed by the equities of his creditors, who must look to the business lot for their satisfaction, and who have no lien upon the homestead. Until the legislature shall have declared the obligation to preserve the homestead superior to that of paying one’s honest debts, we must hold the equity of the creditor at least equal to that of the debtor in cases like this. The application to open the sale, and for a sale of the business lot first, being addressed to the sound discretion of the court, that discretion was properly exercised in refusing the order and permitting the sale already made to stand.
Order affirmed.